Title: Cabinet Opinion on the Administration of the Presidential Oath, 28 February 1793
From: Cabinet
To: Washington, George



[Philadelphia, 28 February 1793]

If the qualification is to be in private, T.J, A.H H.K and E.R, are of opinion, that Mr Cushing should administer the oath to the President at his own house, where such officers, or others, as He may notify, will attend. T.J. and A.H. think, that it ought to be in private.
H.K. and E.R. on the other hand think, that the qualification ought to be in public: and that the Marshal of the district should prepare the house of Representatives for the purpose where Mr Cushing shall administer the oath. The Prest to go without form, accompanied with such gentlemen, as he thinks proper, and return preceded by the Marshall.
Monday, 12 o’clock, is presumed to be the best time. But as the mode will be considered by the public, as originating with the President, it is submitted to him for his decision.
